Citation Nr: 9926031	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Validity of loan guaranty indebtedness.  

2.  Waiver of recovery of loan guaranty indebtedness.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



REMAND

The veteran had active military service from January 1959 to 
July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse waiver decisions issued by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO).  

In July 1986, the veteran obtained a VA guaranteed loan for 
the purchase of a home in California (the subject home) for 
$125,113 at 9.5 percent interest payable over a period of 
30 years with an initial monthly payment for principle, 
interest, taxes and insurance of approximately $1,210 due in 
September 1986.  The veteran apparently made payments on the 
subject home in a satisfactory manner but at some point he 
transferred the subject home to a third party without first 
obtaining a release of his own liability and a substitution 
of that liability to the transferee.  While a release and 
substitution of liability may not have been required prior to 
transfer at that time, by failing to do so, the veteran 
remained primarily liable on the mortgage and note.  

At some point, the veteran's transferee defaulted in making 
the required monthly mortgage payments on the subject home.  
The April 1994 Notice of Intention to Foreclose states that 
the date of the first uncured default was January 1994.  The 
initial June 1998 statement of the case states that the loan 
went into default in June 1994.  The default was not cured 
and the subject home was sold pursuant to foreclosure and a 
loan guaranty indebtedness was established against the 
veteran which was initially assessed at $24,429.81.  

Evidence on file shows that the veteran was notified of the 
loan guaranty indebtedness by certified mail received by him 
or someone in his household in April 1996.  There is evidence 
that the veteran responded the following month in May 1996, 
questioning the validity and computation of the debt, and 
requesting other information from VA.  While the debt 
management center requested the RO to respond to the 
veteran's questions, no response was sent for many months.  
When the veteran later requested waiver of the underlying 
indebtedness, the RO initially found that such waiver was 
untimely as not having been filed within one year after he 
was notified of the indebtedness by certified mail.  The 
veteran objected to this finding and after considering his 
initial July 1998 substantive appeal, the RO issued a second 
waiver decision in December 1998 which concluded that the 
veteran's initial response to the notification of 
indebtedness was sufficient to timely raise a waiver request.  
Under all the facts and circumstances of this case, the Board 
agrees with this finding.  

Throughout the pendency of this appeal, the veteran has 
squarely presented arguments disputing the validity of the 
underlying loan guaranty indebtedness based upon an essential 
due process argument that he was never notified of the 
foreclosure action and never provided an opportunity to cure 
the default prior to foreclosure sale.  As an associated 
issue to a dispute regarding the validity of the debt, the 
veteran has also questioned and requested an explanation as 
to the exact calculation of this debt.  These questions have 
never satisfactorily been answered (no Statement of the Case 
addresses the issue(s) of the validity and calculation of the 
debt) and this case must be remanded as a result.  

The veteran has consistently questioned the underlying 
validity of the debt and although the RO at one time sent a 
notification to the veteran asking if he continued such 
dispute, the veteran's failure to respond to that particular 
letter may in no way be taken as a withdrawal of the issue.  
In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision bearing directly on this issue.  The Court therein 
specifically stated that "when a veteran raises the validity 
of the debt as part of a waiver application...it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against 
him."  Id at 437.  The veteran's dispute as to the adequacy 
of notice provided him of the initial default and later 
foreclosure is a specific challenge to the validity of the 
creation of the debt.  Cases such as this one provide two 
distinct avenues of review; (1) whether the indebtedness is 
valid and enforceable against the veteran under the legal 
theory of indemnity and, (2) whether the indebtedness is 
valid and enforceable against the veteran under the legal 
theory of subrogation.  VA may seek reimbursement from the 
veteran under either theory.  38 C.F.R. § 36.4323 (1998); 
Stone v. Derwinski, 2 Vet. App. 56 (1992).  

While the second waiver decision of December 1998 states that 
the loan guaranty division "stated" that the veteran was 
notified that the property was in arrears on November 30, 
1993, the evidence supporting this statement is not clear nor 
is it clear that notice of an arrearage equates to notice of 
default and/or notice of foreclosure.  In any event, if a 
debt is not fully waived, a veteran must be advised of the 
decision on both the issues of validity and waiver and of his 
right to appeal both issues.  VA General Counsel has issued 
two precedential opinions on this subject, VAOPGCPREC 15-94 
and VAOPGCPREC 6-98.

Also, as a subordinate factor to the question of validity of 
the debt, the veteran has asked the VA to explain how the 
loan guaranty indebtedness was calculated.  The RO forwarded 
a "breakdown" of the debt in September 1998.  However, this 
breakdown fails to clearly and concisely explain how the loan 
guaranty indebtedness was created and does not answer all of 
the veteran's inquiries.  For these reasons, the appeal is 
REMANDED to the RO for the following actions:  

1.  The RO should initially determine 
whether, in its discretion, there is any 
additional development necessary or 
proper to decide the issue of the 
validity of the underlying debt in this 
case.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to the issues of the validity of 
the debt or waiver of recovery of that 
debt.  The case should be referred to the 
loan guaranty officer for review of the 
file and the preparation of a detailed 
report specifying any and all attempts 
which were made by VA and the lender to 
notify the veteran of the loan default 
and foreclosure proceedings.  Subsidiary 
reports should be obtained from the 
lender, the lender's attorney, the 
parties conducting the foreclosure, and 
other appropriate parties if necessary.  
The goal is to obtain evidence of all 
notices of foreclosure.  In its 
discretion, the RO may wish to contact 
the final mortgage holder and to request 
a copy of their file.  It would also be 
relevant for the loan guaranty officer to 
note whether or not the veteran ever 
contacted VA to report changes to his 
address and circumstances.  The loan 
guaranty officer should also review all 
of the veteran's written contentions 
regarding the validity and calculation of 
the underlying debt and address those 
contentions in his report and should also 
prepare a more detailed explanation of 
how the loan guaranty indebtedness was 
calculated in this case.

2.  After the report from the loan 
guaranty officer has been completed and 
added to the record, the case should then 
be referred to a VA District Counsel for 
an opinion and detailed explanation as to 
whether the VA has an enforceable claim 
against the veteran to collect the debt 
under the theories of indemnity and/or 
subrogation.  If it should be found that 
VA's right to recovery is based solely on 
subrogation, the opinion should include 
consideration of any applicable statute 
of limitations.  

3.  After completing the above 
development, the RO must issue a decision 
on the issue of validity and calculation 
of the debt.  This decision must fully 
and adequately address the contentions 
raised by the veteran.  If the RO 
determines that the debt is valid, the RO 
should review its decision on waiver of 
the remaining indebtedness.  Before 
addressing this issue, the RO should 
obtain an up-to-date financial status 
report from the veteran and an attempt 
should be made to specifically address 
any other pertinent elements of an equity 
and good conscience determination.  If 
any issue remains denied, the appellant 
and his representative should be provided 
supplemental statement of the case 
addressing the appropriate laws and 
regulations and reasons and bases of the 
decision regarding the validity of the 
debt and waiver of that debt.  The 
appellant and representative must be 
provided an opportunity to respond.  No 
action by the veteran is required until 
he so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

